Citation Nr: 0701534	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-16 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
Hepatitis C with cirrhosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to March 
1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for major 
depression.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that his current psychiatric disability 
is secondary to his service-connected hepatitis C with 
cirrhosis.  He has further claimed that his service-connected 
hepatitis C disability has aggravated his current psychiatric 
disability.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A review of the clinical records in this case shows that the 
veteran's psychiatric disability has been variously 
diagnosed, most recently as major depression and generalized 
anxiety disorder.  None of this evidence contains, however, 
an opinion to the effect that the veteran's current 
psychiatric disorder is causally related to or aggravated by 
his service-connected hepatitis C.  This evidence does 
include an August 2005 outpatient treatment note which 
indicates a diagnosis of "major depression relationship to 
hep C unclear, may be related to med condition."  

Similarly, although the veteran was afforded a VA psychiatric 
examination in September 2003 at which the examiner diagnosed 
major depressive disorder and pain disorder, she did not 
provide an opinion as to the etiology of those disorders.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is "necessary" if the evidence of record:  
contains competent evidence that the claimant has a current 
disability, and indicates that the claimed disability may be 
associated with another service-connected disability, but 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2006).

In light of the evidence discussed above, the Board finds 
that a medical examination and opinion is necessary in this 
case.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric disability for the purpose of 
clarifying the nature and etiology of his 
current psychiatric disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any current psychiatric 
disability identified on examination is 
causally related to the veteran's active 
service or is causally related to or 
aggravated by any service-connected 
disability, including Hepatitis C with 
cirrhosis.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



